NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-1709-15T3

JOHN MAHONEY AND KARIN
PARKS,

        Plaintiffs-Respondents,

v.

JAMES MCGOWAN,

        Defendant-Appellant.

_______________________________________

              Submitted March 15, 2017 – Decided            August 2, 2017

              Before Judges Fuentes and Carroll.

              On appeal from the Superior Court of New
              Jersey, Law Division, Monmouth County, Docket
              No. SC-0337-15.

              James McGowan, appellant pro se.

              The Wilton Law Firm, P.C., attorneys for
              respondents (Brian T. Wilton, on the brief).

PER CURIAM

        Plaintiffs John Mahoney and Karin Parks filed a small claims

complaint against defendant James McGowan, their former landlord.

Plaintiffs sought to recover the $3000 they paid as a security

deposit.      The trial judge entered judgment in plaintiffs' favor,
finding that in sending an itemization letter by regular mail,

defendant   violated   N.J.S.A.   46:8-21.1.     Consistent   with   our

holding in Reilly v. Weiss, 406 N.J. Super. 71, 80–81 (App. Div.

2009), we reverse and remand for the trial court to determine

whether the legitimate costs the landlord itemized in his letter

exceeded the amount of the original $3000 deposit.

     Plaintiffs were represented by private counsel at trial.

Mahoney, the only witness who testified in plaintiffs' case-in-

chief, testified telephonically from Florida.1      Defendant appeared

pro se and testified in his own defense.       The trial judge did not

find credible Mahoney's testimony that he left the apartment in a


1
 We recognize the Rules of Evidence may be relaxed in Small Claims
matters. See Triffin v. Liccardi Ford, Inc., 417 N.J. Super. 453,
461 n.5 (App. Div. 2011) (citing N.J.R.E. 101(a)(2)(A)). However,
we expect the trial court to make some effort to comply with the
well-established two-prong test for allowing a witness to testify
telephonically.   See State v. Santos, 210 N.J. 129, 141 (2012)
(quoting Aqua Marine Prods., Inc. v. Pathe Comput. Control Sys.
Corp., 229 N.J. Super. 264, 275 (App. Div. 1988)). As Justice
LaVecchia explained:

            First, the court must determine whether the
            opposing party has consented to the testimony
            or whether there is a "special circumstance,"
            also referred to as an "exigency," "compelling
            the taking of telephone testimony." Second,
            the court must be satisfied that "the witness'
            identity and credentials are known quantities"
            and that there is some "circumstantial voucher
            of the integrity of the testimony."

            [Ibid. (quoting Aqua Marine Prods.,       Inc.,
            supra, 229 N.J. Super. at 275).]

                                   2                            A-1709-15T3
"broom-swept condition."        By contrast, the judge found defendant's

testimony credible.

     Specifically, the trial judge accepted defendant's testimony

concerning the repairs he made and other related costs attributable

to plaintiffs under the lease agreement.                Plaintiffs left the

residence owing $1100 for two weeks of rent.                     Additionally,

plaintiffs painted certain rooms in the apartment in a "vibrant

blue color."     Defendant paid $430 to restore the apartment to its

original paint color.     Under the lease, plaintiffs were obligated

to restore the apartment to the condition it was in before the

start of their tenancy.          Plaintiffs damaged approximately 120

square feet of flooring "in the rear room."             Defendant paid $320

to restore the floor to its original condition.                Plaintiffs "cut

two dog holes in the door to let the dogs run through."               Defendant

replaced   the   two   doors,    paying   $300    per   door   plus   $150   for

installation.     Plaintiffs left unpaid a $310 water bill, which

defendant paid on their behalf.       Finally, plaintiffs consumed $208

worth of fuel to operate their hot water system.

     The trial judge found defendant sent plaintiffs a letter

itemizing all of these repair costs and unfulfilled obligations.

However, the judge found defendant sent the letter by regular mail

in violation of N.J.S.A. 46:8-21.1.              To support this argument,

plaintiffs' counsel cited our decision in Veliz v. Meehan, 258

                                      3                                 A-1709-15T3
N.J. Super. 1 (App. Div. 1992), without explaining how it applied

to the issue raised in this case.2          Defendant testified he did not

send the letter by "certified mail or return receipt [because he]

didn't know of that requirement."           The judge concluded that under

N.J.S.A. 46:8-21.1, defendant was required to send the letter "by

personal delivery, registered or certified mail[.]"                The record

shows the judge believed himself obligated to follow a strict

mechanical   application   of    the       statutory   language    and     enter

judgment in plaintiffs' favor in the amount of $3000.

     We   reverse.   Defendant's       failure    to   follow     the   literal

requirements of the notice provision in N.J.S.A. 46:8-21.1 was at

worst a technical violation of the statute.              The violation was

inconsequential because plaintiffs actually received the letter

itemizing the deductions.       As we held in Reilly v. Weiss, supra,

406 N.J. Super. 71, "despite the landlord's admitted statutory

violations, the judge was required to 'determine the amount of

th[e] offsets and, if they [we]re greater than the security deposit

withheld, there [wa]s no deposit to return to the tenant and no

valid basis for enforcing the notification              requirement of the



2
  In Veliz, we held that "the landlord is obliged to return the
security deposit within 30 days or explain in writing why he or
she is not doing so. Failing such action, the tenant is entitled
to recover twice the deposit under the statute." Veliz, supra,
258 N.J. Super. at 5.

                                       4                                 A-1709-15T3
statute.'"   Id. at 81 (quoting Penbara v. Straczynski, 347 N.J.

Super. 155, 160–61 (App. Div. 2002)).

    Reversed and remanded.   We do not retain jurisdiction.




                                5                         A-1709-15T3